                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                          December 11, 2020
                                  UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION


JUSTIN TYLER DAVIS,                                        §
                                                           §
             Plaintiff,                                    §
                                                           §
VS.                                                        § CIVIL ACTION NO. 2:18-CV-00110
                                                           §
KRISTEN ZAMBRANO, et al,                                   §
                                                           §
             Defendants.                                   §


                                   ORDER APPOINTING COUNSEL

           The court finds that exceptional circumstances require the appointment of counsel

is necessary for the efficient presentation of the evidence. Therefore, attorney Celina

Marie Lopez Leon1, of Leon Law, P.L.L.C., 555 N. Carancahua, Suite 1750, Corpus

Christi, Texas 78401, (361) 813-0841, is appointed as lead counsel for Plaintiff Justin

Tyler Davis. Any member of his law firm may enter a notice of appearance to assist in

the representation.

           The Clerk shall mail to Attorney Celina Leon a copy of the Pro Bono Expense

Plan to cover reimbursement of expenses. Attorney Celina Leon shall be mindful of the

limit, and is required to obtain advance approval of any expense exceeding $300 or

exceeding the $3,500 limit. Attorney Celina Leon is entitled, upon request, to free copies

of all pleadings on file, and a free copy of the CD of any hearing held in the case.


1
    Ms. Leon volunteered to accept the appointment after being contacted by the Court.

1/2
       A scheduling conference will be scheduled in this case. Counsel may appear by

telephone at the scheduling conference. The Court will make arrangements for Plaintiff

Davis to appear by telephone. Ms. Leon should confer with counsel for Defendants prior

to the conference. The Court requests counsel for Defendants to provide counsel for

Plaintiff information on how to make telephonic contact with Plaintiff prior to the

scheduling conference.


       ORDERED on December 11, 2020.



                                                 ____________________________
                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
